UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4885


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CRAIG COOK,

                  Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:07-cr-00239-1)


Submitted:    August 20, 2009                 Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., THE TINNEY LAW FIRM PLLC, Charleston, West
Virginia, for Appellant. Miller A. Bushong, III, OFFICE OF THE
UNITED STATES ATTORNEY, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Craig Cook was convicted, pursuant to a guilty plea,

of conspiracy to commit money laundering, in violation of 18

U.S.C.      §§ 1956(a)(1)(B)(i),     (h)     (2006).            The   district    court

sentenced Cook to 87 months’ imprisonment and three years of

supervised release.         Cook’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), challenging the

reasonableness of Cook’s sentence, but concludes that there are

no meritorious issues for appeal.                  Cook was notified of his

right to file a supplemental pro se brief, but has failed to do

so.    Finding no reversible error, we affirm.

              Cook’s sole claim of error on appeal is the challenge

to    his    sentence.     He   claims     abuse     of    the    district     court’s

discretion      in   its   refusal   to      grant        him    an   acceptance    of

responsibility reduction in the calculation of his offense level

for    his    acceptance   of   responsibility        based       upon   his     single

transgression of the terms and conditions of his presentence

bond, when he tested positive for the use of illicit drugs.

When determining a sentence, the district court must calculate

the appropriate advisory guidelines range and consider it in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).       Gall v. United States, 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether      inside,    just   outside,     or    significantly         outside   the

                                         2
[g]uidelines range,” is for abuse of discretion.                             Id. at 591.

Sentences within the applicable guidelines range may be presumed

by    the   appellate    court     to    be       reasonable.          United    States    v.

Pauley, 511 F.3d 468, 473 (4th Cir. 2007).

               The district court followed the necessary procedural

steps in sentencing Cook, appropriately treating the sentencing

guidelines as advisory, properly calculating and considering the

applicable guidelines range and the relevant § 3553(a) factors.

Cook’s guidelines range was 70 to 87 months’ imprisonment.                                His

87-month     sentence,     which    is    within        the     applicable      guidelines

range,      may   be   presumed    reasonable           by    this   court      on   appeal.

Pauley, 511 F.3d at 473.            Nor do we find erroneous the district

court’s decision not to award an acceptance of responsibility

reduction of Cook’s offense level, based on his positive drug

screen.      We conclude that the district court did not abuse its

discretion in imposing the chosen sentence.

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm Cook’s conviction and sentence.                             This court

requires that counsel inform Cook, in writing, of the right to

petition     the   Supreme     Court     of       the   United    States     for     further

review.      If Cook requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move      in    this     court        for       leave     to     withdraw       from

                                              3
representation.        Counsel’s motion must state that a copy thereof

was served on Cook.           We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.



                                                                      AFFIRMED




                                        4